                                                                      JS-6
1
2
3
4
5
6
7
8
9
10
                               UNITED STATES DISTRICT COURT
11
                   CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
12
     MICHAEL GROSSMAN and, MICHAEL             Case No.: EDCV 16-1840-GW-SPx
13   LUDIN,
                                               Honorable G.H. Wu,
14                    in pro se Plaintiffs,    PRESIDING JUDGE
15            v.                               JUDGMENT
16   TRUSTEES OF THE DGA PRODUCER              Complaint Filed:      Aug. 17, 2016
     HEALTH PLAN,                              Fourth Amended Complaint
17                                             Filed: October 27, 2017
                      Defendant.
18                                             Discovery Deadline: January 31, 2019
                                               Trial Date: N/A
19
20
21
22
23
24
25
26
27
28

                                                                 [PROPOSED] JUDGMENT
     58579833v.2
1             Defendant Trustees of the Directors Guild of America-Producer Health Plan’s
2    (“Trustees” or “Defendant”) moved for Summary Judgment or, in the alternative, for
3    Summary Adjudication against Plaintiffs Michael Grossman and Michael Ludin
4    (“Plaintiffs”). Plaintiffs moved for Partial Summary Judgment on the Standard of Review
5    to be Used in Deciding the Case at Trial.
6             After full consideration of the evidence, the separate statements submitted by each
7    party, the authorities submitted by each party, as well as oral argument by counsel and
8    pro se plaintiffs made and heard on April 1, 2019 and June 10, 2019, June 27, 2019, ad
9    July 18, 2019, the issues having been duly heard and a decision duly rendered, the Court
10   orders as follows:
11            1.    For the reasons stated in the Court’s April 1, 2019 Tentative Decision (Dkt.
12   No. 294), June 10, 2019 Tentative Decision (Dkt. No. 293), June 13, 2019 Final Decision
13   on Cross Motions for Summary Judgment (Dkt. No. 297), Plaintiffs’ Motion for Partial
14   Summary Judgment on the Standard of Review to be Used in Deciding the Case at Trial
15   is denied.
16            2.    For the reasons stated in the Court’s April 1, 2019 Tentative Decision (Dkt.
17   No. 294), June 10, 2019 Tentative Decision (Dkt. No. 293), June 13, 2019 Final Decision
18   on Cross Motions for Summary Judgment (Dkt. No. 297), and August 9, 2019 Final
19   Order re: Cross Motions for Summary Judgment (Dkt. No. 308), Defendant’s Motion for
20   Summary Judgment or, in the alternative, for Summary Adjudication, is granted as to
21   Count I (breach of fiduciary duty under ERISA Section 502(a)(3), 29 U.S.C.
22   § 1132(a)(3)) and Count III (ERISA procedural violations under ERISA Section
23   502(a)(3), 29 U.S.C. § 1132(a)(3)). Counts I and III are hereby dismissed with
24   prejudice.
25            2.    For the reasons stated in the Court’s April 1, 2019 Tentative Decision (Dkt.
26   No. 294), June 10, 2019 Tentative Decision (Dkt. No. 293), June 13, 2019 Final Decision
27   on Cross Motions for Summary Judgment (Dkt. No. 297), and August 9, 2019 Final
28   Order re: Cross Motions for Summary Judgment (Dkt. No. 308), Defendant’s Motion for
                                                   2
                                                                                   [PROPOSED] Judgment
     58579833v.2
1    Summary Judgment or, in the alternative, for Summary Adjudication is granted as to the
2    following 89 of 92 separate claims for benefits included in Count II (ERISA Section
3    502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B)): 14220E7532; 14220E7603; 4243E3104;
4    14247E4951; 14233E5966; 14233E5922; 14233E6027; 14233E5897; 14243E3113;
5    4243E3112; 14236E8228; 14241E0800; 14241E0802; 14243E3091; 4255E0636;
6    14255E0411; 14255E0451; 14275E4116; 14275E4118; 14275E4499; 14275E4260;
7    14275E4500; 14275E4419; 14292E6181; 14275E4393; 14275E4487; 14275E4456;
8    14292E6113; 14306E6662; 14275E4370; 14275E4436; 14275E4183; 14275E4185;
9    14275E4159; 14275E4246; 14275E6145; 16128MJ195; 16128MJ196; 16128MJ197;
10   16236E4437; 16234E3799; 16236E4439; 17227ML079; 17227ML076; 1722ML077;
11   17277ML078; 16299CA8098; 16244BV9515; 16175BT4774; 16235BN3381;
12   16284BP1346; 17002BH7626; 16098BQ6670; 16350BX5187; 16314BV3181;
13   16291BV0752; 16277BR3000; 16270BR6450; 16175BT4773; 16175BT4776;
14   16166BS9129; 16166BS9130; 16124BY4356; 1612BY4359; 16124BY332;
15   16124BY4342; 16120JS170; 16127JS191 04/16/2014; 07/02/2014; 08/08/2014;
16   08/15/2014; 09/03/2014; 09/12/2014; 10/07/2014; 10/18/2014; 10/14/2014; 11/11/2014;
17   11/14/2016; 04/25/2017; 06/20/2017; 06/27/2017; 10/20/2014; 10/31/2014; 11/17/2014;
18   12/08/2014; 1/12/2015; 2/9/2015; and 9/17/2015. These 89 claims under Count II are
19   hereby dismissed with prejudice.
20            3.   For the reasons stated in the Court’s April 1, 2019 Tentative Decision (Dkt.
21   No. 294), June 10, 2019 Tentative Decision (Dkt. No. 293), June 13, 2019 Final Decision
22   on Cross Motions for Summary Judgment (Dkt. No. 297), and August 9, 2019 Final
23   Order re: Cross Motions for Summary Judgment (Dkt. No. 308), Defendant’s Motion for
24   Summary Judgment or, in the alternative, for Summary Adjudication, is granted in part
25   and denied in part as to the following three claims under ERISA Section 502(a)(1)(B),
26   29 U.S.C. § 1132(a)(1)(B) -- Claim Nos. 16133JS231, 16133JS228, and 16133JS217.
27   The Court grants Defendant’s Motion for Summary Judgment as to Defendant’s decision
28   to deny the portions of these claims related to specific treatments, services, and medical
                                                 3
                                                                                  [PROPOSED] Judgment
     58579833v.2
1    supplies. The Court denies Defendant’s Motion for Summary Judgment as to
2    Defendant’s decision to deny the portions of these claims related to office visits. As to the
3    portions of Claim Nos. 16133JS231, 16133JS228, and 16133JS217 related to specific
4    treatment, services, and medical supplies, they are dismissed with prejudice.
5             4.    On June 26, 2019, Defendant voluntarily paid for the office visit portions of
6    claim numbers 16133JS231, 16133JS228, and 16133JS217. For the reasons stated in the
7    Court’s August 9, 2019 Final Order re: Cross Motions for Summary Judgment (Dkt. No.
8    308), the Court: (1) denies Plaintiffs’ request for “an accounting [on these claims] that
9    would indicate the treatment codes and source for determining reasonable and customary
10   charges that would be verified and agreed to by the Plaintiffs as correct”; and (2) denies
11   Plaintiffs’ request for prejudgment interest on Claim Nos. 16133JS231, 16133JS228, and
12   16133JS217.
13            5.    Because Defendant has paid Plaintiffs the full amount of benefits related to
14   the office visit portions of Claim Nos. 16133JS231, 16133JS228, and 16133JS217, these
15   claims are moot. Therefore, the Court dismisses with prejudice Claim Nos. 16133JS231,
16   16133JS228, and 16133JS217 related to office visits.
17            6.    Judgement, in its entirety, is entered in favor of Defendant Trustees of the
18   Directors Guild of America-Producer Health Plan.
19            7.    Neither party is entitled to fees or costs.
20            8.    The case is now closed.
21
22            IT IS ORDERED AND ADJUDGED.
23
24    DATED: August 19, 2019
                                                  Hon. George H. Wu
25                                                United States District Judge
26
27
28
                                                     4
                                                                                    [PROPOSED] Judgment
     58579833v.2
      36901318v.5
